TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 20, 2022



                                     NO. 03-21-00328-CV


                                  Dalith A. Regost, Appellant

                                                v.

                                    Julien Regost, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on April 15, 2021. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.